Citation Nr: 1639783	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for cervical sprain with degenerative disc disease (aside from the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010).

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1972 and from November 1972 to October 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

The Board previously denied the issues of entitlement to service connection for an acquired psychiatric disorder as well as a higher initial rating for cervical spine disability, in June 2015.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, and remanded to the Board the issues of entitlement to a higher rating for the cervical spine disability as well as service connection for an acquired psychiatric disorder.  The Court did not disturb the Board's decisions with respect to the grant of service connection for upper extremity peripheral neuropathy, or the denial of an extension of a temporary 100 percent disability rating for convalescence after June 30, 2010 for cervical spine surgery.  

The parties to the JMR also raised the issue of entitlement to a TDIU due to the cervical spine disorder.  In this regard, the parties argued that the Board did not adequately explain why TDIU had not been raised and in support of the contention, they agreed that the issue of entitlement to TDIU is part and parcel of the present higher initial rating claim.  As the issue has now been clearly raised by the Veteran, the Board has listed the issue on the title page above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Of note, the VA examination reports dated in August 2013 (psychiatric) and March 2014 (spine) are found in the Veteran's Virtual VA file and not in VBMS.   

The VBMS file reveals additional evidence since the Board's June 2015 decision; however, the evidence is not relevant to the current issues on appeal but rather pertains to issues in process at the AOJ.  Thus, the Veteran is not prejudiced by the Board proceeding below. 

The issues of entitlement to service connection for an acquired psychiatric disorder as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Board finds that since the grant of service connection effective September 16, 2008 (aside from the period in which a 100 percent rating for convalescence under 38 C.F.R. § 4.30 was assigned), the service connected cervical sprain with degenerative disc disease resulted in forward flexion of the cervical spine to 15 degrees or less; but has not resulted in ankylosis; incapacitating episodes of intervertebral disc syndrome (IVDS); or neurologic impairment aside from upper extremity peripheral neuropathy.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for cervical sprain with degenerative disc disease (aside from a the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010) are met since the effective date of the grant of service connection. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2004); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for a higher rating for cervical sprain with degenerative disc disease concerns the propriety of the initially assigned rating for this disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra, 19 Vet. App. 473, 490   (2006).  In this case, the Veteran's claim for service connection for cervical sprain with degenerative disc disease was granted and an initial rating assigned in the April 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his service-connected cervical spine disability, no additional 38 U.S.C.A. § 5103(a)  notice is required with respect to this matter because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  Relevant to the duty to assist, the service treatment reports (STRs) and post-service treatment records-to include those associated with the May 2010 surgery for the cervical spine and the Veteran's convalescence thereafter-and lay statements have been obtained and considered, and the Veteran was afforded VA examinations addressing the cervical spine in December 2009, November 2010, and March 2014.  

The Board acknowledges the points raised in the JMR that, to date, no examiner has fulfilled the requirements of 38 C.F.R. § 4.59 with respect to evaluating the Veteran's pain on active and passive range of motion.  However, the Board has corrected the deficiency by resolving all doubt in favor of the Veteran and assigning the most severe limitation of motion finding (30 percent), to the entire period on appeal.  A remand for another examination would be futile as the VA examiner cannot go back in time and reexamine the Veteran to evaluate the Veteran's pain on active and passive range of motion and determine the points at which his motion was limited at various points in time.  No further action is necessary to correct the deficiencies in the VA examinations.

Additionally, in September 2014, the Veteran set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the undersigned noted the requirements for an increased rating for the service connected cervical spine disability.  The undersigned further requested information regarding the Veteran's treatment, and the possibility of pertinent outstanding records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim addressed in the decision below. 

Thus, the Board finds that VA has fully satisfied the duty to assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the claim adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of the claims adjudicated below.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

The Veteran's service-connected cervical spine disability is currently evaluated pursuant to DC 5242 (degenerative arthritis of the spine).  Such disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion. 

The General Rating Formula for Diseases and Injuries of the Spine holds that, for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that not greater than 170 degrees, or if the cervical spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, the combined range of motion of the cervical spine motion is greater than 170 degrees but not greater than 335 degrees, or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour, or a vertebral body fracture with loss of 50 percent or more of the height. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25  (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

In this case, the April 2010 VA rating decision established service connection for cervical sprain with degenerative disc disease under DC 5292, and a 20 percent rating was assigned effective from the date of receipt of the claim for service connection, September 16, 2008.  This rating has been continued until the present time, aside from the period from May 12, 2010, to June 30, 2010, during which a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 was assigned following cervical spine surgery in May 2010. 

	a.  Factual Background

During the December 2009 VA examination, the Veteran reported having neck pain and difficulty doing any work that was above his head.  Motion testing in the cervical spine showed flexion to 63 degrees, extension to 48 degrees, right rotation to 56 degrees, left rotation to 48 degrees, right flexion to 28 degrees, and left flexion to 35 degrees.  Repetitive motion did not cause additional loss of range of motion, but the examiner estimated that the Veteran lost an additional 10 to 15 degrees of overall range of motion due to additional repetitive movements or flare ups.  X-rays showed smooth kyphosis that could be due to muscle spasm.  Additional neurologic symptoms were noted and the examiner noted that the general flaccidity and decreased sensation involving the left upper extremity was due to the Veteran's strokes but that the tingling in the arms the Veteran reported was radicular from his cervical spine. 

Subsequently, the Veteran underwent surgery in May 2010 for the cervical spine, to include anterior cervical diskectomies at C5-6 and C6-7; radical removal of anterior and posterior osteophytes; bilateral foraminotomies at C5-6 and C6-7, and arthrodesis at C5-6 and C6-7.  The pre and post-surgical diagnosis was degenerative disk disease with foraminal stenosis at C5-6 and C6-7. 

The November 2010 VA examination report noted that the Veteran's cervical spine disability had improved since he was last examined in 2009 as a result of the May 2010 surgery, and that the Veteran reported that he was "very pleased" that he had the surgery but wished he had undergone the surgery sooner.  He reported daily pain on a regular basis to a level of 3 or less out of 10 that can flare up to 8 or 9 out of 10 two to three times per week.  The flare-ups were said to accompany spasms in the paraspinal muscles.  No radicular symptoms were described.  The examiner noted that the Veteran did not walk with a cane or crutch and did not have any "total incapacitating days" due to his cervical spine disability in the prior 12 months.  The examiner also noted that the Veteran was able to accomplish his activities of daily living.

The physical examination in November 2010 showed the Veteran to ambulate with a fairly normal gait.  There was no palpable tenderness or muscle spasm along the paraspinal muscles of the cervical spine.  Range of motion testing of the cervical spine showed flexion to 35 degrees, extension to 50 degrees, right and left lateral flexion to 35 degrees, and right and left lateral to rotation of 50 degrees.  With three repetitions, the Veteran did not develop any pain or additional loss of motion.  The upper extremities showed no focal radicular deficits and there was a slight decrease in sensation throughout the left arm.  X-rays showed a straight cervical alignment and a lost reversal that had been seen on prior examination.  There were postsurgical changes of an anterior fusion form C5 to C7 that were in adequate alignment. The radiographic impression was status post-surgical change from C5 to with improved alignment. 

At the March 2014 VA examination, the Veteran reported that his neck was not "real bad but not real well either."  He said he experienced episodes described as a "Vulcan death grip" manifested by pain radiating into the left trapezius muscle and down into the shoulder blade which caused numbness and tingling around the left shoulder.  He reported that his neck becomes stiff and that he has difficulty with overhead activities such as changing a light bulb or lifting.  He also reported that he continued to do exercises that were taught to him in physical therapy which gave him some relief.  He also reported that he refused to use pain medication but occasionally took anti-inflammatories.  He also reported flare-ups in which he had to stop what he was doing, particularly over-head activity. 

Cervical spine motion was measured at the March 2014 VA examination to 40 degrees of flexion, 45 degrees of extension, 20 degrees of right lateral flexion, 15 degrees of left lateral flexion, and 75 degrees of rotation to each side.  Pain was demonstrated at the extremes of all motion.  Repetitive motion resulted in no additional limitation of motion, aside from left lateral rotation being reduced to 65 degrees.  The examiner noted that there was tenderness to palpation of the cervical spine but no spasms.  The examiner also noted that guarding did not result in an abnormal gait or spinal contour.  Strength testing was normal with the exception of a slight loss of strength in the left upper extremity.  There was no muscle atrophy, the sensory examination was normal, and there was no radiculopathy, ankylosis, or a neurologic abnormality.  The examiner noted that IVDS was present, but that the Veteran did not have had any incapacitating episodes of IVDS in the past 12 months.  The examiner also remarked that the service-connected cervical spine disability impacted work to the extent that the Veteran would "not be well suited for labor intensive employment," but that he would be able to work in a sedentary position in an ergonomic setting.  The examiner also said that it would be expected that the Veteran would have 5 degrees of a loss of flexion, extension, bilateral rotation, and bilateral lateral flexion with "repetitive activity painful flare-up episodes of the cervical spine [sic]." 

Review of outpatient treatment reports do not describe a level of disability significantly different than that demonstrated on the reports from the VA examinations discussed above. 

	b.  Analysis

Applying the pertinent legal criteria to the facts summarized above, the Board resolves all doubt and finds that a 30 percent rating, but no higher, is warranted for the cervical spine disability.  In this regard, although the VA examinations recorded flexion to 35 degrees, at worst, the VA examinations did not adequately evaluate the Veteran's limitation of function on passive and active range of motion.  Given the Veteran's competent and credible statements regarding his experience, for the entire period on appeal, of pain that feels like he is in a death grip during a flare-up, and that requires him to stop whatever activity he is doing and wait until the flare-up passes, the Board resolves doubt and finds that his motion is limited to 15 degrees or less at those times, which warrants the next-higher 30 percent disability rating.  See 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra.

An initial rating in excess of 30 percent, however, is not warranted as the evidence does not show, and the Veteran does not contend, that ankylosis of the cervical spine is present, and the March 2014 VA examination specifically found that there was no ankylosis.  Further, a higher rating for incapacitating episodes of IVDS is not warranted as that as there is no indication that the service connected cervical spine disability is accompanied by incapacitating episodes of IVDS. 

Finally, aside from the peripheral neuropathy of the upper extremities which the Board previously determined to be etiologically related to the service connected cervical spine disability, there are no neurologic abnormalities associated with this disability that warrant compensation. 

In short, the criteria for a rating of 30 percent, but no higher, for cervical sprain with degenerative disc disease is granted since the date of the grant of service connection, September 16, 2008, aside from a the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30  from May 12, 2010, to June 30, 2010.  38 C.F.R. § 4.71a , DC 5242. 

In making the above determination, the Board considered whether a staged rating is warranted but determined that it is not as the Veteran's symptomatology has otherwise remained essentially stable throughout the appeal (with the exception of the period in which the Veteran has already been awarded a temporary total disability).  See Fenderson, Hart, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the severity of his cervical spine disability, including his sworn testimony that his cervical spine disability is so severe that it limits the amount of work and exercise that he can do and precludes activities such as golf and fly fishing.  Hearing Transcript, pages 38-44.  The Board notes that the Veteran's lay testimony is competent to describe observable symptoms associated with his cervical spine disability.  His reports were not only considered, but also served as the primary basis for the increased rating granted herein.  However, a rating in excess of 30 percent is not warranted as the competent medical evidence offering detailed specific findings pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected cervical spine disability. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration but finds that it should not be.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected cervical spine disability.  There are no additional symptoms of the service-connected disability at issue. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's cervical spine disability.  Specifically, the service-connected cervical spine disability requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59  requires consideration of such matters as unstable or malaligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.   

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's cervical spine disability is appropriately rated as a single disability.  As noted above, service connection for peripheral neuropathy of the upper extremities was granted by the Board in June 2015 and the JMR did not disturb that decision.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board resolves all doubt and finds that an initial rating of 30 percent, but no higher, is warranted for cervical sprain with degenerative disc disease.  However, the Board finds that an initial rating in excess of 30 percent is not warranted, aside from the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010.  Further, higher or separate ratings (aside from peripheral neuropathy of the upper extremities) are not warranted at any time under any other Diagnostic Code.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.


ORDER

An initial rating of 30 percent, but no higher, for cervical sprain with degenerative disc disease (aside from the period of a temporary 100 percent rating assigned for convalescence under 38 C.F.R. § 4.30 from May 12, 2010, to June 30, 2010) is granted subject to the laws and regulations governing payment of monetary benefits.


REMAND

While the Board regrets the additional delay, in light of points raised in the JMR, the Board finds that additional development is required with respect to the issues of entitlement to service connection for an acquired psychiatric disorder as well as entitlement to a TDIU. 

With respect to the claim for an acquired psychiatric disorder, the parties to the JMR agreed that the Veteran has submitted the appropriate information necessary to verify his stressors.  In this regard, he has reported that he was in Vietnam from January 1969 to February 1969 and that he was attached to the Headquarters Company, U.S. Army Support Command - Saigon.  Further, the parties noted that the August 2013 VA psychiatric examiner noted two stressors including not being
assigned a weapon in Vietnam and mortar/rocket attacks on base, which
the August 2013 examiner found was related to the Veteran's fear of hostile military or terrorist activity.  Therefore, on remand, the AOJ should perform the necessary action to confirm the stressors. 

Regarding the claim of entitlement to TDIU, in the JMR, the parties raised the contention that the Veteran is entitled to TDIU as part and parcel of his claim for higher ratings for the cervical spine.  As the AOJ has not had an opportunity to adjudicate the claim in the first instance, the claim must be remanded for such action. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appropriate VCAA notice to the Veteran regarding the claim for a TDIU, to include on an extraschedular basis if appropriate.  The Veteran should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).
 
2.  Give the Veteran the opportunity to submit or identify any outstanding records that would assist in his claim for TDIU. If the Veteran identified pertinent records and submits the necessary authorization, obtain all identified records.  All reasonable attempts should be made to obtain such records.  Any negative response should be noted in the file. 

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Attempt to verify the Veteran's stressors noted during the August 2013 VA examination.   He served with the Headquarters Company, U.S. Army Support Command - Saigon, from January 1969 to February 1969. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims. To the extent either of these claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


